DETAILED ACTION
	This Office Action is in response to an Application, filed 17 June 2021, wherein Claims 1-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 17 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The present Application is a national stage entry of PCT/EP2019/081927 , with an International Filing Date of 20 November 2019, and claims foreign priority to 18214864.3 , filed 20 December 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4, 6, 12, and 14 recite the limitation “the external node”.  There is insufficient antecedent basis for this limitation in the claim. Claims 5 and 13 fail to cure the deficiencies of their respective parent claims and inherit the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the NPL entitled “3 Generation Partnership Project; Technical Specification Group Services and System Aspects; Feasibility Study on New Services and Market Technology Enablers; Stage 1 (Release 14)”, hereinafter “3GPP”, in view of Qianxi et al. (WO 2012/061993).

As to Claim 1, 3GPP discloses a method of operating a network node in a cellular telecommunications network, the cellular telecommunications network including a content store, and a User Equipment (UE) wherein the UE is identifiable in the cellular telecommunications network by an identifier having a form defined by a cellular telecommunications protocol (Section 5.39 and Pages 48-49 disclose a 3GPP communication network and a 3GPP device e.g. thus, addressable with a 3GPP identifier; See also section 5.36 and Fig. 5.36-1), the method comprising: receiving, at the network node, a content transaction request from another node in the cellular telecommunications network over a wireless connection, the content transaction request including a content store identifier for identifying the content store and further including a content identifier for identifying a content item (Section 5.39.1: A user would need to carry only their 3GPP communications device in order to assess any of their personal content information/files; Section 5.39.2: The 3GPP System shall support a mechanism to control the upload and download of personal information/files between the 3GPP device and a server in the network (e.g. Flat Distributed Personal Cloud) – implicit that the UE requests a specific content and in order to download from its “wireless briefcase”, the request must include the content storage identifier; Section 5.36.1: The content caching entities x, y, and z receive and store the broadcast/multicast content, User 1 is at home and accesses the video content on a personal device via a device to device (D2D) interface from content caching entity x located in the 3GPP enabled set-top box); and processing, at the network node, the content transaction request to perform a transaction with the identified content item in the identified content store (Section 5.39.1: A user would need to carry only their 3GPP communications device in order to access any of their personal content information/files; Section 5.39.2: The 3GPP System shall support a mechanism to control the upload and download of personal information/files between the 3GPP device and a server in the network (e.g. Flat Distributed Personal Cloud)) .
3GPP does not explicitly disclose wherein the content store identifier has the form defined by the cellular telecommunications protocol for permanently identifying the UE. 
In an analogous art, Qianxi discloses wherein the content store identifier has the form defined by the cellular telecommunications protocol for permanently identifying the UE (Paragraph [0028] and Claims 1-3 describe the initiate bearer establishment between the apparatus and the second apparatus wherein the bearer establishment comprises establishing a direct device-to-device bearer between the apparatus and the second apparatus, wherein the first identifier and second identifier are international mobile subscriber identity identifiers (imsi)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the D2D communication techniques put forth in 3GPP, to include the D2D addressing techniques as taught by Qianxi.
The suggestion/motivation for doing so would have been to provide a solution to the problem of addressing in D2D communications and to uniquely identify and associate user content. 

As to Claim 2, 3GPP/Qianxi disclose wherein the cellular telecommunications protocol is a 3rd Generation Partnership Project (3GPP) protocol (3GPP: Section 5.39 and Pages 48-49 disclose a 3GPP communication network and a 3GPP device e.g. thus, addressable with a 3GPP identifier; See also section 5.36 and Fig. 5.36-1).

As to Claim 3, 3GPP/Qianxi disclose wherein the identifier is an International Mobile Subscriber Identifier (IMSI) (Qianxi: Paragraph [0028] and Claims 1-3 describe the initiate bearer establishment between the apparatus and the second apparatus wherein the bearer establishment comprises establishing a direct device-to-device bearer between the apparatus and the second apparatus, wherein the first identifier and second identifier are international mobile subscriber identity identifiers (imsi)). Motivation provided above with reference to Claim 1.

As to Claim 4, 3GPP/Qianxi disclose wherein the content transaction request from the external node is to store the content item, and performing the transaction with the content store includes storing the content item in the content store together with the content identifier (3GPP: Section 5.93.3 – anticipating the uploading of content, Fig. 5.36-1 disclosing the base station).

As to Claim 5, 3GPP/Qianxi disclose wherein the content transaction request is of a multicast/broadcast message (3GPP: Section 5.36.1: The content caching entities x, y, and z receive and store the broadcast/multicast content, User 1 is at home and accesses the video content on a personal device via a device to device (D2D) interface from content caching entity x located in the 3GPP enabled set-top box).

As to Claim 6, 3GPP/Qianxi disclose wherein the content transaction request from the external node is to retrieve the content item, and the step of performing the transaction with the content store includes: identifying the content item based on the content identifier; and retrieving the content item from the content store (3GPP: Section 5.93.3 – anticipating the uploading of content, Fig. 5.36-1 disclosing the base station; Section 5.39.2: The 3GPP System shall support a mechanism to control the upload and download of personal information/files between the 3GPP device and a server in the network (e.g. Flat Distributed Personal Cloud)).

Claims 7-15 recite all the same elements as Claims 1-6, therefore, the supporting rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kotecha et al. (US 20130219005) describes a local cache on a base station for a user to access/store content items. Segel (US 20090168752) discloses a content distribution system that has a hierarchy to distribute content effectively to the edges of the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/SCHQUITA D GOODWIN/             Primary Examiner, Art Unit 2459